DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 6/7/2019.
Claims 1-8 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/2019 and 4/7/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f).

Specification
The disclosure is objected to because of the following informalities:
“a control module 292” at line 27 of page 4 should be “a control 290” ().
Appropriate correction is required.

Claim Objections
Claims 2-7 are objected to because of the following informalities:
“said first agent” at line 4 of Claim 2 should be “said first software agent” (Note: each of line 4 of Claim 4, line 5 of Claim 5, line 2 of Claim 7 is objected due to same reason).
“said second agent” at line 5 of Claim 2 should be “said second software agent” (Note: each of line 2 of Claim 3, line 6 of Claim 5 and lines 1-2 of Claim 6 is objected due to same reason).
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180077031 A1) in view of Green (US Patent 10664331 B2).

Regarding to Claim 1, Chen discloses: A method for managing virtualized software functions in a communication network, said method comprising the following acts performed by a device (see Figs. 1, 4, [0054]-[0055] and [0101]): 
generating and installing a first software agent which implements [said] configuration interface (see Figs. 1, 11, [0159] and [0168]; “in a service deployment phase, the service availability management method may include the following steps” and “after the availability management module deployed in the VNFM” and “the availability management module deployed in the VNFM may allocate and configure, for the to-be-deployed service by using an interface of the VNFM” (emphasis added by examiner). Also see [0267] for “the availability management module deployed in the VNFM” at certain embodiments of [0168] is implemented in a form of a software function unit. Deploying, i.e., generating and installing, the software agent availability management module in the VNFM, the module implements as configuration interface to configure and control the to-be deployed service), said first software agent being configured to allow, when it is invoked, calling of a virtual the availability management module deployed in the VNFM allocates and configures a corresponding resource for the to-be-deployed service”. Also see [0011] for the resource for the to-be-deployed service includes “a virtualized network function VNF, and a virtualized network function component VNFC”, and thus it is understood to one with ordinary skill in the art that in certain embodiments of NFV architecture/system shown as Fig. 4 or Fig. 10, the to-be-deployed service is a particular VNF implemented by resource VNFC, i.e., virtual machine. Thereby, in such embodiments, “the availability management module deployed in the VNFM” is called/invoked to calling VNFC implementing VNF).

Chen does not disclose:
receiving a data model describing functionality of a virtualized software function;
generating a configuration interface defining said functionality, said interface being configured to be used to invoke said virtualized software function.
However, Green discloses: A method for managing virtualized [software] functions in a [communication] network, said method comprising the following acts performed by a device (see Fig. 2, Claim 5 at cols. 15-16 and Claim 17 at col. 16): 
receiving a data model describing functionality of a virtualized [software] function (see “creating a model of computing resources and data hosted by a service provider environment” from Claim 5 at col. 15 and “the computing resources hosted by the service provider environment are virtual computing resources” from Claim 17 at col. 16. Also see lines 11-45 of col. 4 for the model);
generating a configuration interface defining said functionality, said interface being configured to be used to invoke said virtualized [software] function (see Claim 5; “generating an 
generating and installing an agent which implements said configuration interface (see Claim 5; “an API gateway hosting the API”. Note: it is understood to one with ordinary skill in the art that in order to host an API/interface performs access/control resources, it requires to generate and install an agent to implements the API/interface).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the deployment of the availability management module of controlling and configuring virtualized software function in a NFV architecture or system from Chen by including using models and corresponding data of virtualized resources to generate and then deploy an interface to control and configure the corresponding virtualized resources from Green, and thus the combination would teaches the missing limitations from Chen, since it would provide a mechanism of automatically updating interface that controls and configures corresponding computing resources based on the changes in corresponding computing resources or the changes in formatting or other protocols related to the corresponding computing resources (see lines 19-36 of col. 2 from Green).

Regarding to Claim 4, Claim 4 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above (note: the availability management module deployed in the VNFM from Chen DOES allocates and configures a corresponding resource for the to-be-deployed service, i.e., the VNFC for VNF in certain embodiments, and thus the invention of Chen does discloses feature of calling a VFNC to implement a VNF).

Regarding to Claim 7, the rejection of Claim 4 is incorporated and further the combination of Chen and Green discloses: wherein said first agent constitutes a manager in the sense of a network function virtualization project (see Figs. 1, 4, 11 and [0168]-[0169] from Chen; “the availability management module deployed in the VNFM allocates and configures a corresponding resource for the to-be-deployed service”. Also see [0011] from Chen for the resource for the to-be-deployed service includes “a virtualized network function VNF, and a virtualized network function component VNFC”. The availability management module deployed in the VNFM constitutes a manager in the sense of a network function virtualization project at the NFV architecture or system).

Regarding to Claim 8, Claim 8 is a product claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180077031 A1) in view of Green (US Patent 10664331 B2) and further in view of Miller (US PGPUB 20170116019 A1).

Regarding to Claim 2, the rejection of Claim 1 is incorporated, the combination of Chen and Green does not discloses:
generating and installing a second software agent to be executed on invocation of said first agent,

However, Miller discloses: A method for managing virtualized software functions in a communication network, said method comprising the following acts performed by a device (see Figs. 1, 3 and Claim 1):
 generating and installing a second software agent to be executed on invocation of a function of VNF manager in a NFV architecture or system to generating and installing a VNF component having a special function (see Figs. 1, 3, Claim 1 and Claim 10; “a Virtual Network Function (VNF) manager that manages a VNF that includes plurality of VNF components running on a plurality of virtual machines” and “wherein the VNF components include a database, a load balancer, and a plurality of service instances”. Also see lines 35-40, 50-54, 64-5 of cols. 9-10, lines 44-56 of col. 10. These descriptions are the generation and installation of a new virtual machine running a new VNF component; however since the load balancer type of VNF component is also one of many VNF components that managed by VNF manager, and thus to one with ordinary skill in the art that it is understood that the generation and installation of VNF load balancer 306 of Fig. 3 is also performed as similar as the generation of installation of the new VNF components described at cols. 9-10);
said second agent being able to select said virtual machine so as so as to manage load distribution of said virtualized software function (see Figs. 1, 3, lines 1-15, 26-50 of col. 8 and lines 52-61 of col. 10; “the load balancer component 306 runs on virtual machine 302-2. The load balancer component 306 balances the workload of the VNF 314 between the service component instances 308” and “notifies the load balancer 414, via signal 434, that there is a new VNF component to which demand can be distributed. Thus, when the load balancer 414 receives 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify one of the multiple VNF components at the NFV architecture or system from the combination of Chen and Green by including a particular load balancer VNF component that manages loads of other VNF component at the NFV architecture or system from Miller, and thus the new combination would teaches the missing limitations from the combination of Chen and Green, since a load balancer is a well-known component at virtualized environment to distribute workloads between virtual machines to avoid imbalance workload distribution.

Regarding to Claim 5, the rejection of Claim 4 is incorporated and further Claim 5 is a system claim corresponds to method Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180077031 A1) in view of Green (US Patent 10664331 B2) and Miller (US PGPUB 20170116019 A1) and further in view of Zou (US PGPUB 20170046189 A1).

Regarding to Claim 3, the rejection of Claim 2 is incorporated, the combination of Chen, Green and Miller does not disclose: wherein said second agent is configured to allow registering of the virtual machines implementing said virtualized function.

However, Zou discloses: a method of performing load balancing comprising:
a load balancer is configured to allow registering of virtual machines that managed by the load balancer (see [0070]; “after the virtualization management device completes the creation operation and the start operation, register the at least one started VM with a load balancer LB”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the functions of load balancer VNF component from the combination of Chen, Green and Miller by including registering the VMs managed by load balancer from Zou, and thus the new combination would discloses the missing limitations from the combination of Chen, Green and Miller, since it is a well-known and understood mechanism to know which VMs are managed by the corresponding load balancer.

Regarding to Claim 6, the rejection of Claim 5 is incorporated and further Claim 6 is a system claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Bosch et al. (US PGPUB 20180063018 A1) discloses: various tasks, operations and/or functions for VNFM as described herein according to software and/or instructions configured for VNFM (see [0148]).
Shen et al. (US PGPUB 20180316578 A1) discloses: software having functions of the VNFM is loaded on the hardware device (see [0038]).
Zhang et al. (US PGPUB 20180026858 A1) discloses: a VNFM as a logical function module in the NFV system may generate a semi-instantiated VNF (see [0139]).
Liu et al. (US PGPUB 20180248867 A1) discloses: VNFM interface for providing a capability of managing a VNF including deploying and configuring the VNF (see [0073]).
Zhu (US PGPUB 20180329758 A1) discloses: an automatic scaling function module of the VNF is deployed on the VNFM (see [0004]).
Duggal et al. (US PGPUB 20190052549 A1) discloses: the functions or operations for a VNFM interface include Deploy VNF, Start VNF, Stop VNF and etc. (see Table 1 at [0181]).
Yao et al. (US PGPUB 20200044919 A1) discloses: VNF product information description are included in VNFD, VNF descriptor (see [0043]).
Hahn et al. (US PGPUB 20180225139 A1) discloses: registering a VM to a corresponding load balancer (see [0104] and [0120]).
Watt (US PGPUB 20150096011 A1) discloses: using infrastructure manager to access virtual network manager plugin in order to configure the virtual network for the new resources to which the application will be deployed (see [0150]).

Jones et al. (US PGPUB 20160226663 A1) discloses: ensure that all plugin data persisted using the DataAccessInterface of the plugin framework API is propagated to the VNFM (see [0046]).
Sunday (US Patent 8825708 B1) discloses: creating java classes from the interface specification (see lines 4-5 of col. 6).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/
Supervisory Patent Examiner, Art Unit 2196